 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlliedMaintenance Company and Andrew S. Miller,Jr.TransportWorkers Union,Local 512 and Andrew S.Miller,Jr. Cases 13-CA-10422 and 13-CB-3696April 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS ANDKENNEDYOn January 14, 1972, Trial Examiner Harry H.Kuskin issued the attached Decision in this proceed-ing.Thereafter, Respondent Union filed exceptionsand a supporting brief, the General Counsel filedcross-exceptions and a supporting brief, and Respon-dent Employer filed a brief in answer to the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the TrialExaminerand hereby orders thattheRespondent Union, Transport Workers Union,Local 512, its officers,agents, andrepresentatives,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN,Trial Examiner: This consolidatedproceedingwas heard at Chicago,Illinois,on November 3and 4, 1971. Aconsolidated complaint,which was amendedat the hearing,issued herein on September 13, 1971, basedon a charge in each case filed on March 3,1971.Withrespect to TransportWorkers Union,Local 512,hereincalled Respondent Union or Local 512,' the consolidatedcomplaint,as amended,alleges that it violated Section8(b)(2)and (IXA)of the Act by attempting to cause, andcausing,Respondent Company to discharge employee An-drewMiller,Jr., in violation of Section 8(ax3) of the Act,in that,inter alia,(1) it failed to fulfill its statutory duty astTransport Workers Union,the parent organization,will be referred to asthe International hereinafter.Miller's collective-bargaining representative of giving himclear notice of the extent of his membership or dues obliga-tion and what was required to retain his employment; and(2) it requested and caused his discharge for reasons otherthan his nonpayment of dues, viz, his long history of conflictwith Respondent Union dating from 1963 and continuingto the date of his discharge? And with respect to AlliedMaintenance Company, herein called Respondent Compa-ny, the consolidated complaint, as amended, alleges that itviolated Section 8(a)(3) of the Act by discharging Miller ata time when it had reasonable grounds for believing,interalfa,that his membership had been denied or terminated forreasons other than his failure to tender the periodic duesand initiation fees uniformly required as a condition ofacquiring or retaining membership, in that (1) it was thenaware of his earlier difficulties with Respondent Union con-cerning his attempts to be reinstated to membership; and (2)it then knew that it had refused to check off dues for himpursuant to his checkoff authorization which he had sub-mitted to it in April 1969. Respondent Union and Respon-dent Company each denies, in its answer, that it violated theAct in any of the respects alleged herein.Upon the entire record, including my observation of thewitnesses,including their demeanor while on the witnessstand, and after due consideration of the briefs of the Gen-eral Counsel, Respondent Union, Respondent Company,and the Charging Party, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTCOMPANYThe consolidated complaint,as amended,alleges, andRespondent Company admits,that it is a NewYork corpo-ration with an office and place of business at O'Hare Inter-nationalAirport inChicago,Illinois, where it is engaged inproviding porter and"skycap"services toAmerican Air-lines and other airline companies at that airport;and thatduring the past calendar or fiscal year,which is a represent-ative period, it received a gross revenue from its ser-vice operations exceeding$500,000, of which more than$250,000 was received from American Airlines and otherairline companies,each of which receives in excess of $1million annually for the transportation of passengers be-tween Chicago, Illinois, and points outside-Illinois. I findupon the foregoing, and as Respondent Company also ad-mits,that Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.IITHE LABORORGANIZATION INVOLVEDRespondentUnion admits, and I find, that TransportWorkers Union, Local 512, is a labor organization withinthe meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background Facts Up to the Time ofthe Initiationof Discharge ActionAgainstMillerRespondent Company agreed with American Airlines in1962 to furnish the porter and skycap services then beingprovided by the latter for its passengers and the passengersof other airlines at O'Hare International Airport. As a result2Of the five grounds alleged for finding a violation,the General Counselurges only the two grounds listed above in his brief filed herein.196 NLRB No. 86 ALLIED MAINTENANCE CO.567of the changeover,the porters and skycaps of AmericanAirlines,among whom was AndrewS.Miller, Jr., theChargingPartyherein,became the employees of Respon-dent Company.Shortly thereafter,RespondentUnion be-ggan to organize these employees.It became their exclusivebargainingrepresentative and was granted checkoff privi-leges by Respondent Company.Miller was among thoseemployees who joined Respondent Union in 1962 and au-thorized RespondentCompany to deduct hisdues from hispaycheck.In addition,he was made a union sectional chair-man, serving in that capacityfor about 3 or 4 months.However,inAugust 1963 Respondent Union informedMiller, for reasons unexplained in the record, that his unionmembership had been terminated.Thereupon,RespondentUnion wrote to Respondent Company asking that it nolonger check off union dues from Miller's paycheck .3 Ex-cept for several wrongful deductionsby Respondent Com-pany,4 no dues were thereafter deductedby it fromMiller'spaychecks.On May 8,1968, a petition initiatedby Miller's fellowemployees requesting his reinstatement to full and completemembership status effective immediately was placed beforethe executiveboard of Local 512, and theexecutive boardvoted to reinstate Miller.Accordingto Nelson,Miller wasreinstated as of that date.However,Miller was not toldanything until about3 or 4weeks later while at work;at thattime,Nelson and Miller chanced to be walking toward eachother and Nelson said,as he walkedby, "You are now inthe Union."Thereafter,under date of June 17,1968,Millerwrote Nelson,as follows:"Iwould like to request of youwritten confirmation of my membership standing withTWU. Altho youwere kind enough to inform meorally afew weeks ago. If convenient,please permit written confir-mation to reach me byWednesday,June 26th,1968." Aresponse from Nelson to this letter was delayed until aboutOctober 15,1968.At that time,Nelson handed Miller acopy of a letter,datedOctober 2,1968, from theSecretary-Treasurer of the International to him,as presidentof Local512. The letter read,in relevant part, as follows: "Withrespect to your letter of May 14, regardingthe Local's Exec-utive Board recommendation to reinstateAndrew S.Millertomembership,please be advisedthat theInternationalExecutive Council at its meeting on September 25, unan-imously approved the action of the Executive Board thatAndrewS.Miller be reinstated to full membership."So faras appears this was the first time that Miller was informed,in writing,by Respondent Union of theaction taken by its7According to Charles Nelson, who servedas presidentof RespondentUnion for18 years until he resignedon May 31, 1971, the only way thatMillercould have his dues checked off by Respondent Company thereafterwas for him to sign a new checkoffcard,and forRespondent Union toforwardit to RespondentCompany and to void the original letter describedabove Nelsonadmitted that,at no time material herein,did he give Millera new checkoffcard, nor did hediscussthe subjectwith him.His explanationtherefore was that he did notthink it was necessarybecausein April 1969or thereabouts,as will appear hereinafter,Miller had tenderedsome dues tothe Internationalwith which Local 512 is affiliated.4 RespondentCompany admittedly wrongfully deducted Miller's monthlydues of $4.50 in May and July 1965 and September 1967, and thereafterrefunded the money to Miller There is also undeniedtestimony by Miller,which I credit,of such wrongful deductionsof $4.50 each from his paychecksfor the weeks ending March 11, March 18,May 6, and June 3, 1967, whichwere notrefunded. As will appearhereinafter,Millermade a tender of somedues to the International via letter on March 25, 1969, andclaimedcredit forthese last-mentioned deductions.The recordalso showsthat Nelson learnedof this letter and protested to LawrenceO'Connor, thelabor representativeof RespondentCompany, thatthese four deductions were a mistake as Millerwas not on checkoff.Nelson was thereafterassured byletter that Miller wasnot oncheckoff.Executive Board reinstating him.5 Nowhere does it appearthat he was ever told directly what the effective date of hisreinstatementwas. Nor does it appear thatMiller was everinformed by anyone from Local 512 or from the Interna-tional that he should execute a new dues checkoff form.As will appear hereinafter, Miller did not tender dueseither to Local 512 or the International until March 1969.6In the interimthe following occurred: On November 15,1968, Miller filed unfair labor practice charges against bothrespondents herein, in Cases 13-CA-8765 and 13-CB-3304,but the Regional Director for Region 13 of the Board re-fused to issue a complaint. In November or December 1968,the Local held an election for convention delegates andMiller attempted to get on the ballot. However, Miller wasdenied permission to do so because he was not in goodstandingwith Local 512. In consequence, Miller filedcharges with the U.S. Department of Labor against Local512 on February 13, 1969, based on that denial. After inves-tigation, and upon the basis of information furnished it astoMiller's status asa member or nonmember,7 the U.S.Department of Labor dismissed the proceeding on theground that Miller had not paid his union membership duesand had failed to meet a statutory requirement of being amember in good standing.It is apparent from the above-mentioned abortive unfairlabor practice charges and the proceedings before the U.S.Department of Labor, as well as fromthe fact, as hereinaftermentioned, that Miller filed another set of abortive chargesagainst both Respondents herein before he filed the chargesin the instant proceedings, and from other evidence in therecord that Miller, who is a college graduate and attendedlaw school for about a year, has been rather prolific since1962 in the number of actions initiated by him deriving fromhis employment relationship and/or the fact that Respon-dent union was the exclusive bargaining agent of the sky-caps and porters. Thus, in addition to the above, whenRespondent Company took over the skycap operationsfrom American Airlines in 1962, Miller filed a grievancewith American Airlines relating to the transfer of the sky-caps and porters. In 1965 and at other times thereafter hewrote letters to Congressmen, complaining aboutRespon-dent Union. In 1966, he sought Respondent Union's decer-tification and filed a petition with the Board to that end.Throughout his employment tenure, he has filedseveralgrievances against Respondent Company, at least one of5When askedto state the timewhen Millerwas informedof the aboveaction of the Executive Board, Nelson answered, "It's hard for me to answerthat question because asI recall I communicatedwith [Miller] through [Clar-ence] Turnbo (the union sectional chairmanat thisinstallation) and that onseveraloccasions Turnbo would ask mehas theExecutive. . . has theInternational ExecutiveBoardapproved [Miller's] reinstatement and then, ofcourse, I would say I have no letter fromthe International."6Under customary practice, a new employee would be eligible to have hisdues checkedoff afterhe had paidhis unioninitiationfee.Hecould, howev-er, choose to payhis duesdirectly.In the caseofMiller,the initiation feerequirement had been met in 1962 and, according to Nelson, itwas not beingrequested againIn this connection,I received in evidence as Resp.Union's Exh2, a letterdated April 2, 1969, to Elmer R Sims, Compliance Officer of the U.S.Department of Labor, from Nelsonas presidentof Local 512.In the letter,Nelson replied in detail to aseries of questionsposed bySims.The sum andsubstance of Nelson'sanswerswere that (1) Millerwas not a member at thetime of the delegateelection,at least because of failureto paydues forOctober and November1968; (2)Millerwas not a member in good standingon April 2, 1969, becauseof dues arrearages, (3)Miller thenowed dues for3 months as of March 1969, and was already delinquent for April 1969; (4)Miller was automatically suspendedas of the timeof the delegateelectionfor failureto paydues underart.XIII, sec. 4, of the constitution of theInternational,and (5) Miller's dateof reinstatement,accordingto the Inter-national,was May8, 1968. 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhich went to arbitration. In regard to the above, Nelsonadmitted being aware of much of the above, estimated thatMiller had filed about 10 proceedings against RespondentUnion, and indicated that he considered Miller to be "kingof the hill in [the filing ofcasesand arbitration]." There is,however, no basis in this record for inferring that Respon-dent Company was aware of other than the above griev-ancesand the Board proceedings in which it was a party.With respect to the tenders of dues by Miller, the recordshows thatMillersenta letter dated March 25, 1969, alongwith a check for $15 to the International by registered may.,return receipt requested. It read, in relevant part, as follows:In re:ClarificationOn Union Dues Collections-Local512-Chicago,IllinoisGentlemen:The ($18.00) eighteen dollars taken from my payrollchecks in 1967 for Union Dues at a time Mr. Nelsonwould not permit me to be in the Union, or attendUnion meetings.Payroll Checks Involved:3/11/67------$4.503/18/67------$4.505/06/67$450.6/03/67-----$4.50Assumed Creditapplied 10/1/68 ----$18.00Amount due at $5.50 per month-Beginning9/1/68 to 4/1/69: -------- $33.00Assumed Credit $18.00AMOUNT ENCLOSED for Balance due $15.00When does the Allied Maintenance Co (My Employ-er) begin to applythe Union's check-off procedure onmy payroll checks for Union dues.Enclosures:AcknowledgedReinstatement-One$15.00 CheckThereupon,the International returned the $15 check toMiller with a letter from its Secretary-Treasurer datedMarch 31, 1969,explaining that "this is a local matter, andI am sure that your local offices would be happy to adviseyou on thepproper procedures,also to answer any questionsre ardin tfie checkoff of your dues."There is no dis utethat Miller did thereafter send a letter,dated April 9, 1969,to the Treasurer of Local 512,together with a check for$27.50,and that the check was returned by the Treasurer toMiller with a covering letter dated April 11, 1969.9The textof Miller'sApril 9 letter reads as follows:Enclosed is one check in the amount of $27.50 forUnion dues. Said check covers dues for Andrew S.Miller,Jr. for the period Beginning May 1st,1968 toOctober 1st,1968. Per International instructions sameismailed to you.The text of the treasurer's April 11 letter was to the follow-ing effect:Enclosed is your check in the amount of $27.50. AsTreasurer,I cannot accept your check.You must refer$ It is clear from the record,asMiller testified,that this remittance wasmade after discussion with Sorts.Itwould appear that Simshad, by then,receivedthe April 2,1969, letter from Nelson described above.I infer, andfind, therefore,that Sims made known to Miller the contentsof that letter.your request to the Executive Board.For clarification,I refer you to the letter sent to you by our President,Mr. C. R.Nelson,on April 10, 1969.The April 10 letter,which was hand delivered to Miller byNelson about this time and to whichthe April11 letter ofthe Treasurer referred,was as follows:Iwould like to call your attention to Article 13, Section4, of the International Constitution,which reads asfollows:Any member who fails to pay his dues for aparticular month on or before the last working dayof the next succeeding month,shall thereby termi-nate his membership and shall not be reinstated togood standing membership except on such termsas the Executive Board of his Local may decide.It would be my suggestion that if you are seeking to bereinstated into the Local as a good standing member,that you make a written request to the Executive Boardto appear at their next regularly scheduled meeting inorder that you may explain your position on this mat-ter.It is patent that if, as I have found,Miller was entitled tothe $18 credit he would,by tendering to Local 512 the $15returned to him by the International as well as the $27.50referred to immediately above,have made an adequatetender for the period commencing May 1, 1968, and endingMarch 31,1969. However, Respondent Union and Respon-dent Company dispute vigorously Miller's testimony as tosuch payment andhis documentary proof thereof. Millertestified at first that he prepared a letter on April 10, 1969,to Local 512 and then dispatched it by certified mail alongwith a$15 check;thereafter he changed his testimony to saythat he prepared the letter on April 2 or 3,1969, but errone-ously typed April 10,1969, thereon.9It was his further testi-mony that the letter was returned unopened by the postoffice onApril 17,1969,marked"Refused 4-9-69." 'Theletter and envelope are in evidence as General Counsel'sExhibits 17(a) and 17(b). The letter reads as follows:Due to the information from the International,at theirrequest,I am enclosing one check for a sum of$15.00.As explained in previous letter to this office, otherfunds were taken from my pay roll check for Uniondues at a time I was not in the Union.Bearing upon Miller's credibility in this regard are the fol-lowing: (1) the fact that the envelope had not only beenopened but its contents were not intact when introducedinto evidence,i.e., the check allegedly enclosed therein wasnever offered in evidence; (2) the testimony of Miller thathe opened the envelope about a week or 10 days before theinstant hearing,and the absence of any explanation for hisaction; (3) the certified mail receipt for this letter,which wasprepared by Miller and attached to the letter when he alleg-edly mailed the letter on his own,without the aid of a postalclerk,also had typed thereon the date ofApril10, 1969, inconformity with the date on the letter itself. Yet, accordingto Miller's reluctant admission,he thereafter crossed out thenumber 10 and wrote next to it in ink the number 8; (4)Miller acknowledged that,in his prehearing affidavit to aBoard agent,he made reference to sending only one lettertendering dues as to which delivery was refused by Local512, whereas he testified herein that he sent two letters inwhich he tendered dues; and (5) it taxes one's credulity tobelieve that Local 512 would have accepted delivery oftheletter from Miller datedApril 9,1969, within a matter of aday or two after refusing to accept delivery on another letterto it from Miller,where, in each instance,the contents of the9Miller testifiedthathe dispatched the letter almost immediately after betyped it. ALLIED MAINTENANCE CO.envelopes were unknown to it. In all these circumstances, Iam unable to credit Miller in this regard, and I conclude,and find, that Miller never made a tender of the $15 checkto Local 512. It follows therefrom that, if Miller was in factin arrears in dues since May 1, 1968, his tender of $27.50after allowing the credit of $18 claimed by him, was inad-equate to cover the period up to April 1, 1969. It is also clearthatMiller never took the steps suggested in the April 11,1969, letter from Nelson to him for effecting reinstatementin Local 512 as a goodstanding member.According to the further testimony of Miller "on or aboutthe first half of April 1969," he prepared and signed an"Assignment and Authorization for Check Off on UnionDues,' and then sent it by registered mail, return receiptrequested, to the main office of Respondent Company inNew York City. Miller testified further that, on April 18,1969, he received the receipt from the post office showingthat it had been delivered to the addressee.1° In its brief,Respondent Company refers to this letter and says: "Oneletter apparently was directed to the Company. On April 19,1969, Complainant directed a puiported check-off assign-ment to Allied G.C. Exh. 18]. If this document was actuallyreceivedby Allied,itwas lost. It never was brought to theattention of the persons in charge of Respondent's laborrelations, nor did it find its way to Respondent's payrolldepartment where dues were checked off." I note, in thisconnection, that Lawrence O'Connor, the labor relationsrepresentative of Respondent Company, while claimingthat he hadnever seenthe checkoff authorization until theinstant hearing, acknowledged that it could have been re-layed, upon its receipt, to the payroll department. In allthese circumstances, I find that the dues deduction authori-zation was dispatched by Miller and received by Respon-dentCompany but that Respondent Company failedthereafter to honor same by checking off Miller's dues."There is testimony by Nelson that under date of May 23,1969, he mailed the following letter to Miller with respectto his dues arrearages, the text of which was as follows:In regard to yourreinstatement as a member in goodstanding in Local 512. The Executive Board has set adate of May 29th, 1969, as the end of the grace periodin which you can bring yourself into good standing.You are now twelve months in arrear of your dues fora total of $66.00If you do not bring yourself into good standing byMay 29, 1969, the Executive Board will consider yourmembership terminated according to Article 13, Sec-tion 4 of the Constitution.Nelson testified further that the letter was returned by thepost office without being delivered,12 and that it was thengiven to someone in the office to deliverby hand.Nelsonwas not sure who this person was, nor does the recorddisclose that the letter was, in fact, hand delivered to Miller.In these circumstances, and in view of Miller's denial thathe ever received such a letter, I find that the record fallsshort of establishing that Miller was then advised as to thetotal amount of his dues delinquency.10 1 received in evidence as Exh.18 a documentpurporting to be thatreceipt along with(1) a copy of the original assignment and authorization ofcheckoff on union dues and (2)the originalpostoffice receiptas to themailing of a registered letteron April 15, 1971, toRespondentCompany atitsNew York Cityaddress.11So far as appears, Miller never made inquiry of anyone connected withRespondentCompanyconcerning the failure of RespondentCompany todeduct his dues.12AccordingtoMiller,he had not lived at the address indicated on theletter since about 2 years beforethe date ofthe letter.569During 1969, the contract between the parties, which isapplicable herein, was executed. The record shows that acollective-bargaining agreement was entered into on August30, 1969, by Respondent Company and the Internationalcovering these employees. The agreement is for a 3-yearperiod commencing September 1, 1969, and ending August30, 1972, and includes a union-security clause which pro-vides, in relevant part, that all employees who are unionmembers "shall remain members in good standing as a con-dition of employment.,,Miller made no further tenders of dues after April 1969.However, on April 22, 1970, he again filed unfair laborpracticecharges againstboth respondents in Cases 13-CA-9371 and 13-CB-3304. Here, too, as already noted, theRegional Director refused to issue a complaint. Miller thenfiled an appeal from such refusal to the General Counsel,which was denied. In the letter of July 30, 1970, advising ofthe denial, the General Counsel, acting through Irving M.Herman, Esq. director of the office of appeals, explained, inrelevant part, that "the evidence indicated that the Compa-ny did not deduct dues because you were not a member ofthe Union," and further that "the evidence indicated thatyou had lost your membership in the Union as a result ofnonpayment of dues and that your subsequent tenders hadnot been in amounts sufficient to restore you to good stand-ing." Copies of this ruling on appeal were sent to all theparties. rt is clear, and I find, that both respondents hereinreceived such copies.B. The Discharge Action Against MillerOn July 31, 1970, upon receiving the above letter, Nelsonrecommended to the executive board of Local 512 thatMiller's discharge be sought for nonpayment of dues, andthe executive board authorized such action. However, Nel-son did not seek Miller's discharge until February 1971.According to Nelson, in the interim he did the following:He contacted union counsel and asked them to research thetype of action to be taken- upon hearingfrom counsel con-cerning steps to be taken, 113 he reported thereon to the execu-tive board of Local 512; thereafter, at a meeting in February1971, the executive board again authorized him to seekMiller's discharge. Nelson testified further that, on Feb-ruary 19, 1971, he wrote to James F. Horst, the executivevice president of the International, advising him of the voteof the executive board to request the discharge of Miller fornonpayment of dues, the arrearages being for a period of1-1/2 years at the rate of $5.50, and asking him to requestRespondent Company to discharge Miller pursuant to theunion-security provision of the contract in effect betweenthe International and Respondent Company. In responsethereto, Horst sent the following telegram on February 28,1971, to Lawrence O'Conner of Respondent Company:Andrew Miller employed by Allied Skycap operationin Chicago under TWU agreement has failed to meethis obligations of paying union dues. This is to official-ly notify you the Union requests his discharge.According to O'Connor, when he received the above tel-egram, he followed his usual routine of inquiring into therecords of Respondent Company to ascertain whether therewas any dues checkoff authorization for the employee in-volved in the payroll department, and, upon ascertainingthat Miller was not on checkoff, he proceeded to dischargeMiller, doing so by the following telegram, dated March 1,1971:13Nelson testified variously that this took about 1,2, 3, 4, and 5 months,and, finally,that it might have been around September 1970. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDEffective immediately you are terminated because ofnonpayment of dues.The charges herein were filed 2 days later.Miller was never told by anyone from Respondent Com-pany about the telegram from the International requestinghis discharge.And the only information which came toMiller about the Respondent Union's efforts to have himdischarged,which efforts began with the action by the exec-utive board on July 31, 1970, authorizing Nelson to seekMiller's discharge,came via a telephone call to Miller fromClarence Turnbo,Local 512's sectional chairman amongthe skycaps herein,during the interval between the followupexecutiveboardaction in this matterin February 1971, andthe actual discharge of Miller on March 1, 1971. The testi-mony of Miller and Turnbo as to the content of the relevantpart of their conversation is, however,in dispute.AccordingtoMiller, Turnbo then told him that Nelson was going tohave him discharged, that "Mr. Charlie Nelson had Alliedover a barrel and ... was going to force Allied to discharge[him] in order to let them off the hook";and that he, Turn-bo, was giving him the information for what it was worth.Turnbo, on the other hand, testified that he told Miller thathis discharge was being sought by Local 512 because ofnonpayment of union dues and added that he was passingthis along to him for what it was worth.He denied that hesaid anything about Nelson having Allied over a barrel orabout Nelson forcing Allied to discharge Miller.As I haveheretofore discredited some of Miller's testimony,and, asTurnbo impressed me as a more reliable witness than Miller,Icredit Turnbo's version of this episode.Inote, in thisconnection,that Turnbo testified that he was not told toinform Miller of the amount of dues he owed or of theamount required to reinstate him to membership in goodstanding;that he did not, on his own, so inform Miller; andthatMiller did not inquire thereon from him.C. Analysis and Conclusions with Respectto Respondent UnionIt is apparent from all the above that, at the time of thedischarge,Miller had worked for Respondent Companysince1962 as a skyca ; that he had his dues checked off toRespondent Union for about a year or so, when he wasremoved from union membership by Respondent Union forreasons not disclosed by the record and that his obligationto paydues ceased at that time; that, although hewas reins-tated to union membership in 1968,his first tenders of duesoccurred in Marchand April 1969,but his tenders wereinadequate;that,when invited to arrange to appear beforethe Executive Board of Local 512 to explain his position onthe matter of dues he did not do so;that,as of the time ofhis discharge almost 2 years thereafter,he had made nofurther tender of dues;that Respondent Union made noattempt during this intervening period to enforce againsthim the union-security provision of the applicable collec-tive-bargaining agreement,nor had it effectively communi-cated to him information on his dues arrearages;and that,on February 28, 1971, without advising him that he riskeddischarge for nonpayment of dues under the union-securityprovision of the existing collective-bargaining agreement,and without advising him as to the amount of dues arrearag-es,Respondent Union requested and caused his dischargeby Respondent Company for nonpayment of dues underthat provision.RespondentUnion correctlystates the issue herein in itsbrief as follows: "In essence,the ultimate question is wheth-er the Union has taken action under and pursuant to itsunion-security clause in violation of Section 8(b)(2) by caus-ing Allied to violate the second proviso to Section 8(a)(3).And the basic subissue leading to the ultimate question iswhether,in the instant case,the Union fulfilled its fiduciaryduty with regard to furnishing notice to Miller regarding hisobligations and the jeopardy he would be in should he failto fulfill his obligations[citing cases]."As the Board recently pointed out inRocket and GuidedMissile Lodge 946, International Association of Machinistsand Aerospace Workers, AFL-CIO,(Aerojet-General Corpo-ration),186 NLRB No. 77,involving a somewhat analagoussituation of an employee who had been employed for aconsiderable period of time,the "fiduciary'duty is the"duty to`deal fairly'with the employee. 'At a minimum thisduty requires that the union inform the employee of hisobligations in order that the employee may take whateveraction is necessary to protect his job tenure ' [citing cases]."In finding there that the union violated its fiduciary duty tothe employee in question,the Board relied,inter alia,on thefacts that(1) he had no personal notice of any kind, afterhe ceased being a member,that membership was requiredfor continued employment; (2) that he was not advised thathe would lose his job for nonmembership;and (3)that sofar as appears he had no notice of the union-security provi-sion of the contract.While there are such factual differencesbetween that case and the instant situation as (1) there thesubject employee had himself withdrawn from the union atan appropriate time under a prior contract and was still nota member,whereas Miller had failed after his reinstatementto membership to meet the obligations of membership inso-far as payment of dues was concerned,and as a result wasno longer a member in good standing;and (2)the time lapsethere was more than 7 years as against about 2 years, theseare differences in degree and not in kind.Accordingly, (1)since Miller was given no personal notice that membershipwas required for continued employment;14 (2) since Millerwas not advised that he would lose his job unless he madea tender of dues in a specified amount;and (3) since, so faras appears,Miller had no notice of the union-security provi-sion of the collective-bargaining agreement," it follows, asitdid there,that Respondent Union's conduct did not sat-isfy its duty of fair dealing.And this is so notwithstandingRespondent Union's contentions that(1)Miller, in effect,shunned open dealings with Respondent Union and resort-ed to certified letters and administrative proceedings in-stead; (2)Miller failed to appear before the executive boardof the local to straighten out the matter of his dues obliga-tions, although asked to do so in April 1969;(3)Millerreceived notice of what was required of him to retain hisemployment(see my contraryfindings,supra);(4) Respon-dent Union never rejecteda bona fidetender of dues fromMiller;and (5)Respondent Unionhad no knowledge of anyact of Respondent Company of refusing Miller the right ofcheckoff.Of overriding significance here is the considera-tion that until an employee is notified that he has a contrac-tual obligation to make a tender of dues,there is no reasonwhy he should attempt to make one to avoid the loss of hisjob.In all these circumstances,and on the entire record, Iconclude,and find,that Respondent Union failed to fulfillits fiduciary duty to notify Miller(1) that he had the obliga-14Although Turnbo did communicate to Miller shortly before his actualdischarge that his discharge was being sought by Respondent Union fornonpayment of dues, Turnbo never indicated to Miller that membership wasrequired for continued employment, nor did he indicate what dues arrearagesMiller would have to pay in order to remain an employeeisMiller testified that he was not familiar with the type of clause whichmakes the payment of dues a condition of employment,and did not knowin February 1971 whether there was such a clause in the agreement betweenRespondent Union and the Company ALLIED MAINTENANCE CO.tion under the union-security clause of the existing contractto tender his dues then in arrears in order to continue hisemployment,and (2)that it would no longer countenancea continuance of his default in that obligation,and thereforeunlawfully caused his discharge in violation of Section8(b)(2) and(1)(A) of the Act.tD. Analysis and Conclusions With Respectto RespondentCompanyThe second proviso to Section 8(a)(3) of the Act whichis applicable here states in relevant part:Provided Further, That no employer shall justify anydiscrimination against an employee for non-member-ship in a labor organization... (B) if he has reasonablegrounds for believing that membership was denied orterminated for reasons other than the failure of theemployee to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring orretaining membership.Both the General Counsel and Respondent Company urge,in effect,in their respective briefs,that the principles laiddown in the case ofN.L.R.B. v. Zoe Chemical Company,406F.2d 574 (C.A. 2), govern here.The court,in the course ofreversing the Board's finding that Zoe ChemicalCompanyhad violated Section 8(a)(3), said in relevant part:Clearly some kind of specific information as to theillegality of the union's request must be communicatedto the employer:"In order to hold the employer .. .there must at least be proof that he knew he was actingfor an impermissible cause."NLRB v. Local 138,IUOE,293 F.2d 187,197, 48 LRRM 2743(2d Cir.1961). Absent actual knowledge of some sort, the em-ployer has no duty independently to inquire into thecircumstances behind the union's demand.Where theemployer is given sufficient reason to suspect that thedemand might be improper,however,he does have aduty to investigate,though his initial doubt may fallshort of "reasonable grounds for believing." This dutyin turn gives rise to difficult questions of interpretation:How much probable doubt is necessary to require fur-ther inquiry,and how far must the employer o to allayhis doubts,either in ascertaining the true facts or inresolving issues of law which they may raise? [Foot-notes omitted.]The General Counsel concedes,in effect,that Respon-dent Company did not have direct knowledge of impermis-sive action by Respondent Union.However,he argues thattwo items,namely(1) the dues-checkoff authorization re-ceived by Respondent Company from Miller in April 1969and (2)the letter of July 30,1970, received by RespondentCompany from the General Counsel in Cases 13-CA-9771and 13-CB-3304,which it thereafter placed in Miller's per-sonnel file, were sufficient to raise a suspicion of wrong-16 SeeRocket and Guided MissileLodge 946,International Association ofMachinists and Aerospace Workers,AFL-CIO (Aerojet-General Corporation),supra.In addition to relying on Respondent Union's failure to fulfill its fiduciaryduty to establish the violation herein, the General Counsel asserts that,"Moreover,the facts also demonstrate that the Union was seeking MrMiller's discharge for reasons other than his failureto paydues,viz.,the factthatMr. Miller was a troublemaker in the Union's eyes"As itsuffices toestablish the violation herein to find,as I have,that Respondent Union failedto fulfill its fiduciary duty, little would be gained here by delving into Re-spondent Union'smotives. However,were the latter to become necessarybecause of the Board's disagreement with my findings above,Iwould con-clude that the record fails to preponderate in favor of a finding supportiveof this position of the General Counsel.571doingbyRespondentUnion so as to require aninvestigation by Respondent Company of the surroundingcircumstances.I do not agree. As to (2) above, it is clear thatthe letter was a copy of a letter to Miller as to an administra-tive ruling by theeneral Counsel made during the investi-gation of certain charges by Miller against both respondentsherein; it represented conclusions drawn by the GeneralCounsel as the result of an investigation of those charges,and not of a statutory hearing where witnesses gave sworntestimony and were subjected to cross-examination. Its pri-mary message was that, for reasons which the GeneralCounsel thought best, he had decided that the RegionalDirector had properly refused to issue a complaint on thebasis of those charges. In any event, the givenreason rela-ting to the disposition of the charge against it was that it hadno obligation to deduct dues from Miller's paycheck as hewas not a member of Respondent Union; and the givenreasons asto the disposition of the charge against Respon-dent Union were, in pertinent part, that Miller had not paidhis dues and lost his membership and had not made a suffi-cient tender of dues to restore himself to membership ingood standing. And as to (1) above, that document was atthe time of the discharge request herein about 2 years old.During that interval, Respondent Company had taken noaction with respect thereto and Miller hadat no time madeany inquiries of Respondent Company about the document.Further, in the above letter from the General Counsel whichRespondent Company received during the second half ofthat interval, not only was no reference made to the dues-checkoff authorization document but, as already noted, theGeneral Counsel indicated that, in his view, it had no ob-ligation to deduct dues from Miller's paycheck becauseMiller was not a member of Respondent Union. In view ofall the foregoing, I perceive no warrant for faultingRespon-dent Company, on the basis of these two items, for dis-charging Miller when Respondent Union requested it to doso inkeeping with the union-security clause of the existingcontract because Miller was in arrears in his payment odues for the first half of the 3-year term of that contract.Indeed, applying the test of what a reasonable man wouldhave done in these circumstances, I am persuaded, and find,that Respondent Company acted reasonablyin taking Re-spondent Union's representations at face value rather thanbecoming suspicious that Respondent Union was seeking toengage inimpermissive action. 17 In view of this, and absentany other convincing evidence to the contrary, I find furtherthat the record falls short of establishing that RespondentCompany had the "reasonable grounds for believing" re-quired by the statute. It follows therefore, and I concludeand find, that the allegations of the consolidated complaint,as amended, that Respondent Company has violated Sec-tion 8(a)(3) and (1) of the Act have not been sustained bythe record.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. By causin Respondent Company to discharge AndrewS.Miller, Jr., for reasons other than his failure to tenderperiodic dues and initiationfees,Respondent Union viola-ted Section 8(b)(2) and (1)(A) of the Act.17 I note, in this connection,that Miller did nothing to protest his dischargeto RespondentCompany soas togive rise to a duty toinvestigate. Instead,he promptly filedcharges herein 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.RespondentCompany has not violated the Act as toAndrew S.Miller, Jr., in any ofthe respects alleged herein.REMEDYHaving found that Respondent Union has engaged inunfair labor practices within the meaning of Section 8(b)(2)and (IXA)of the Act,I shall recommend that it cease anddesist therefrom and that it affirmatively take such actionas will dissipate the effects of its unfair labor practices. Inthe latter connection,the General Counsel points,in sub-stance,to the record evidence(1) that American Airlineswas performing the entire skycap operation at O'Hare Inter-national Airport since as earlyas 1951,when Miller wasemployed by it as a skycap;(2) that in 1962 RespondentCompany took over that operation from American Airlines;(3) that Miller continued to work as a skycap for Respon-dent Company thereafter until his discharge in March 1971;(4) that on October 2, 1971, about 7 months later,Respon-dent Company entered into an agreement with AmericanAirlineswhereby Respondent Company's skycaps, whowere servicing American Airlines at the airport,18were re-turned to the employ of American Airlines;and (5) thatRespondent Company now has retained in its employ fromthe contract unit only those skycaps who service the Inter-national Building at the airport.Also, according to the Gen-eral Counsel,Local 512 now represents these employees atthe International Building.On the basis of these facts, theGeneral Counsel requests that both Respondents herein beordered to negotiate with American Airlines to seek place-ment of Miller with the latter as a skycap.19However, as Ihave found that Respondent Company has not violated theAct herein,it follows that it is not subject to the remedialprovisions of the Act. Nor does any basis exist here forsubjecting American Airlines to the remedial provisions ofthe Act as, apart from other considerations,it is not a partyto these proceedings.Yet, in view of the special circum-stances of the case,I shall require that Respondent Unionnotify Respondent Company, in writing,with notice thereofalso in writing to Miller,that it withdraws its objections tohis employment and that it is requesting,in view of thechanged situation since Miller's discharge,that RespondentCompany(1) first ask American Airlines to offer Milleremployment as a skycap at O'Hare International Airportwithout loss of seniority and without prejudice to such otherrights and privileges as survived the transfer of theportionof its skycap operations to American Airlines;and (2) if thatproves abortive,then to offer Miller substantially equivalentemployment as a skycap at the International Buildingserviced by it, with full seniority rights and without preju-dice to his other rights and privileges.In addition,f shallorder Respondent Union to make Miller whole for any lossof pay suffered by him by reason of the discriminationagainst him by payment to him of a sum of money equal tothe amount he would have earned as wages from the dateof his discharge until the date set forth hereinafter,less hisnet earnings during this period.The loss of earnings shall becomputed in the manner prescribed in F.W.WoolworthCompany,90 NLRB 289, and with interest and backpay duein accordance with the policy set out inIsisPlumbing &Heating Co.,138 NLRB 716. Respondent Union's backpayliability shall terminate 5 days after it notifies RespondentCompany,as provided above,that it has no objection toisMiller had been in this group.19A letter filed herein on Miller's behalf byhis own counsel,which I haveconstrued as a brief,also seeks Miller's restoration to employmentby Amen-can Airlines.Miller's employment, and requests Respondent Companyfirst to ask American Airlines to employ Miller as a skycap,and, if that proves abortive, then to offer Miller substantial-1g, equivalent employment as a skycap at the Internationalil ding serviced by it at O'Hare International Airport.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended:20ORDERRespondent Union,its officers,agents,and representa-tives,shall:1.Cease and desist from:(a) Causing or attempting to cause Respondent Companyto discriminate against any of its employees in violation ofSection 8(a)(3) of the Act.(b) In any like or related manner restraining or coercinggemployees in the exercise of rights guaranteed in Sectionof the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment,as authorizedby Section 8(a)(3) of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a)Make whole Andrew S.Miller,Jr., for any loss of payhe may have suffered as a result of the discriminationagainst him in the manner set forth in the section aboveentitled the"Remedy."(b) Notify Respondent Company,in writing,that it with-draws its objections to Miller s employment,and requesttherein that Respondent Company(1) first ask AmericanAirlines to employ Miller as a skycap at O'Hare Interna-tional Airport without loss of seniority and without preju-dice to such other rights and privileges as survived thetransfer of theportion of its skycap operations to AmericanAirlines;and (2) if that proves abortive,then offer Millersubstantially equivalent employment as a skycap at the In-ternational Building serviced by it,with full seniority rightsand without prejudice to his other rights and privileges.(c)Notify Andrew S. Miller,Jr., in writing,of the actiontaken by it as required in (b) above.(d) Post at its business office copies of the attached noticemarked"Appendix."21Copies of said notice,on forms pro-vided by the Regional Director for Region 13, after beingsigned by a representative of Respondent Union, shall beposted by Respondent Union immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to members are customarily posted.Reasonablesteps shall be taken by Respondent Union to insure thatsaid notices are not altered,defaced,or covered by anyother material.(e)Notify said Regional Director,in writing, within 20days from the date of the receipt of this Decision,what stepsRespondent Union has taken to comply herewith.2220 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, asprovidedin Sec. 102.48of the Rules and Regulations, be adoptedby the Boardand become itsfindings, conclusions,and Order, and allobjections thereto shall be deemedwaived for all purposes.21 In the eventthatthe Board'sOrderis enforcedby a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Orderof the NationalLabor RelationsBoard."22 In the event that this recommended Order isadopted bythe Board after ALLIED MAINTENANCE CO.573IT IS FURTHER RECOMMENDEDthat the consolidated com-plaint,as amended,be dismissed insofar as it alleges viola-tions of the Act by Respondent Company.exceptions have been filed,thisprovisionshall be modified to read:"Notifythe Regional Director for Region 13, in writing,within 20 days from the dateof this Order,what steps Respondent Union has takento comply herewith "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Allied Mainte-nance Company to discriminate against Andrew S.Miller, Jr., or any other employee in violation of Sec-tion 8(a)(3) of the Act.WE WILL notify Allied Maintenance Company, inwriting, that we withdraw our objections to the employ-ment of Andrew S. Miller, Jr,, and request therein thatAlliedMaintenance Company (1) first ask AmericanAirlines to employ Miller as a skycap at O'Hare Inter-national Airport, without loss of seniority and withoutprejudice to such other rights and privileges as survivedthe transfer of the portion of its skycap operations toAmerican Airlines; and (2) if that proves abortive, thento offer Miller substantially equivalent employment asa skycap at the International Building serviced by it,with full seniority rights and without prejudice to hisother rights and privileges.WE WILL notify Andrew S. Miller, Jr., in writing, ofthe action taken by us to meet the requirements in theparagraph immediately above.WE WILL make Andrew S. Miller, Jr., whole for anyloss of pay suffered because of the discriminationaginst him.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requirinmembership in a labor organization as a condition ofemploymentDatedByTRANSPORTWORKERS UNION, LOCAL512(LaborOrganization)(Representative)(Title)This is an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to theBoard'sOffice,EverettMcKinleyDirksen Build-ing, Room 881, 219 South Dearborn Street,Chicago, Illinois60604,Telephone 312-353-7572.